Exhibit 10.8


Performance Share Award No. ___
ATLANTIC CAPITAL BANCSHARES, INC.
2015 STOCK INCENTIVE PLAN
(As Amended and Restated Effective May 18, 2017)
Performance Share Award Agreement
(Employees)
Name of Participant:
                        
Grant Date:
                        
Threshold Number of Shares Subject to Award:
As set forth on Schedule A
Target Number Subject to Award:
As set forth on Schedule A
Maximum Number of Shares Subject to Award:
As set forth on Schedule A
Performance Metrics:
As set forth on Schedule A
Performance Period:
As set forth on Schedule A



THIS AGREEMENT (together with Schedules A and B attached hereto, this
“Agreement”) is made effective as of the ____ day of ___________, _____ (the
“Grant Date”) between Atlantic Capital Bancshares, Inc., a Georgia corporation
(the “Company”), and ___________________________, an Employee of the Company or
an Affiliate (the “Participant”).
R E C I T A L S:
In furtherance of (i) the purposes of the Atlantic Capital Bancshares, Inc. 2015
Stock Incentive Plan, as amended and restated effective May 18, 2017 and as it
may be further amended and/or restated (the “Plan”), and (ii) the Atlantic
Capital Bancshares, Inc. Executive Officer Long-Term Incentive Plan, as amended
and restated effective April 19, 2018, and as it may be further amended and/or
restated (the “LTIP”), and in consideration of the services of the Participant
and such other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Participant hereby agree as
follows:
1.Incorporation of Plan and LTIP. The rights and duties of the Company and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan and the LTIP, copies of which are
delivered herewith or have been previously provided to the Participant and the
terms of which are incorporated herein by reference. In the event of any
conflict between the provisions in this Agreement and those of the Plan or the
LTIP, the provisions of the Plan or the LTIP, as the case shall be, shall
govern, unless the Administrator determines otherwise. In addition, in the event
of any conflict between the provisions in the Plan and the LTIP, the provisions
of the Plan shall govern, unless the Administrator determines otherwise. Unless
otherwise defined herein, capitalized terms in this Agreement shall have the
same definitions as set forth in the Plan.


PSA Agreement (Employees – with Employment Agreement)



--------------------------------------------------------------------------------




2.    Grant of Performance Share Award. Subject to the terms of this Agreement,
the Plan and the LTIP, the Company hereby grants the Participant a Performance
Share Award (the “Award”) for up to the maximum number of shares of Common Stock
(the “Shares”) as is set forth above and in Schedule A. The Award represents a
Bonus opportunity granted under the LTIP and shall be payable, if and to the
extent earned, solely in shares issued under the Plan (or a successor plan). The
Participant expressly acknowledges that the terms of Schedules A and B shall be
incorporated herein by reference and shall constitute part of this Agreement.
3.    No Rights as a Shareholder. The Participant shall not be deemed to be the
holder of any of the Shares subject to the Award and shall not have any rights
of a shareholder unless and until (and then only to the extent that) the Award
has vested and certificates for such Shares have been issued and delivered to
him or her (or, in the case of uncertificated shares, other written evidence of
ownership in accordance with Applicable Law shall have been provided); provided,
however, that if any cash or non-cash dividends are declared and paid by the
Company with respect to any Shares subject to the Award (to the extent that the
Award is not then vested), the Participant shall have dividend equivalent rights
with respect to such Shares, but such dividend equivalent rights shall be
subject to the same vesting schedule, forfeiture terms and other restrictions as
are applicable to the underlying Shares.
4.    Earning of Award.
(a)    Subject to the terms of the Plan and this Agreement, including but not
limited to Section 5 and Section 13 herein, the Award shall be deemed earned,
and the Shares subject to the Award shall be distributable as provided in
Section 6 herein, upon such date or dates, and subject to such conditions, as
are described in this Agreement, including but not limited to Schedule A. To be
entitled to distribution of Shares or other payment hereunder (if any) upon
vesting and earning of the Award, the Participant must be employed by the
Company on the last day of the Performance Period. The Participant expressly
acknowledges that the Award shall be deemed earned only upon such terms and
conditions as are provided in this Agreement (including but not limited to
Schedule A) and otherwise in accordance with the terms of the Plan.
Notwithstanding anything to the contrary herein, the protective covenants
contained in the Agreement between Participant and the Company dated
___________________, 20____ (the “Employment Agreement”), a copy of which is
attached hereto as Schedule B and incorporated herein by reference, shall remain
in full force and effect according to their terms regardless of whether the
Participant’s rights under this Agreement have vested and been earned or not or
have been forfeited or not.
(b)    The Administrator has sole authority to determine whether and to what
degree the Award has vested and been earned and is payable and to interpret the
terms and conditions of this Agreement and the Plan.
5.    Effect of Termination of Employment or Service.
(a)    Except as otherwise provided in this Section 5 or in Section 13 herein,
if the employment or service of the Participant is terminated for any reason
(whether by the Company or the Participant and whether voluntary or involuntary
or with or without Cause) (such date of termination of employment or service
being referred to as the “Termination Date”) and all or any


PSA Agreement (Employees – with Employment Agreement)
2

--------------------------------------------------------------------------------




part of the Award has not been earned pursuant to the terms of the Plan and this
Agreement, then the Award, to the extent not earned as of the Participant’s
Termination Date, shall be forfeited immediately upon such termination, and the
Participant shall have no further rights with respect to the Award or the Shares
underlying that portion of the Award that has not yet been earned. The
Participant expressly acknowledges and agrees that the termination of his or her
employment or service shall (except as may otherwise be provided in this
Agreement or in the Plan) result in forfeiture of the Award and the Shares to
the extent that the Award has not been earned as of his or her Termination Date.
(b)    Notwithstanding the provisions of Section 5(a), and subject to the terms
of Section 3(c) of the Plan, in the event of the Participant’s termination due
to (i) death; (ii) Disability; (iii) Retirement; or (iv) Good Reason (as defined
in the Participant’s Employment Agreement, or if there is no Employment
Agreement defining Good Reason, as defined in Section 5(c) of this Agreement), a
pro-rata portion of the Award shall be eligible to be earned based on attainment
of the Performance Metrics for the Performance Period as specified in this
Agreement, including Schedule A. The pro-rata portion that may be earned and
vested shall be determined by multiplying the total number of Shares earned
under Schedule A by a fraction, the numerator of which is the number of calendar
days the Participant was employed during the Performance Period, and the
denominator of which is the number of calendar days in the Performance Period;
any such shares so earned shall be payable as provided in Section 6 herein.
(c)    For purposes of this Section 5, “Good Reason” shall occur if during the
Participant’s employment, the Participant’s employment is materially and
adversely altered by the Company, without the Participant’s consent, by:
(i)    a material reduction in the Participant’s base salary;
(ii)    the assignment to the Participant of duties or responsibilities
materially inconsistent with, or a material diminution in, the Participant’s
position, authority, duties or responsibilities; or
(iii)    the relocation of the Participant’s principal place of employment by
more than 30 miles from the location at which the Participant is stationed.
An event or condition that would otherwise constitute “Good Reason” shall
constitute Good Reason only if the Company fails to rescind or cure such event
or condition within 30 days after receipt from the Participant of written notice
of the event which constitutes Good Reason, and Good Reason shall cease to exist
for any event or condition described herein on the 60th day following the later
of the occurrence or the Participant’s knowledge thereof, unless the Participant
has given the Company written notice thereof prior to such date.
(d)    In the event that the Participant’s employment or service is terminated
due to Cause, the Award shall immediately be forfeited and the Participant shall
have no right to any Shares or other benefits related to the Award.


PSA Agreement (Employees – with Employment Agreement)
3

--------------------------------------------------------------------------------




(e)    The Administrator shall have the sole discretion to determine the basis
for the Participant’s termination of employment or service, including whether
such termination is due to Disability, Retirement, Good Reason or Cause.
6.    Settlement of Award. The Administrator shall have discretion to determine
the extent, if any, to which the Award has been earned. The Award, if earned in
accordance with the terms of this Agreement, shall be payable in whole shares of
Common Stock. The total number of Shares that may be acquired upon earning of
the Award (or portion thereof) shall be rounded down to the nearest whole share.
A certificate or certificates for the Shares subject to the Award or portion
thereof shall be issued in the name of the Participant or his or her beneficiary
(or, in the case of uncertificated shares, other written evidence of ownership
in accordance with Applicable Law shall be provided) within 70 days following
the date the Award or portion thereof has been earned in accordance with the
terms of this Agreement; provided that the following shall apply: (i) in the
event the Award is earned following completion of the Performance Period as
described in Section 4 and Schedule A, herein, the Shares shall be distributable
no later than 70 days following the completion of the Performance Period;
(ii) in the event the Award is earned pursuant to Section 5(b) herein, the
Shares shall be distributable no later than 70 days following the completion of
the Performance Period; and (iii) in the event that the Award is earned pursuant
to Section 13 herein, the Shares shall be distributable no later than 70 days
following the occurrence of the Change of Control (as defined for these purposes
under Code Section 409A) in the case of payment pursuant to Section 13(a)(i) or
Section 13(a)(ii) (if the payment event is a Change in Control) or within 70
days of the Participant’s Termination Date if the payment event pursuant to
Section 13(a)(ii) is the Participant’s termination of employment or service. If
the 70-day period described herein begins in one calendar year and ends in
another, the Participant (or his beneficiary) shall not have the right to
designate the calendar year of the distribution (except as otherwise provided
below with respect to a delay in distribution if the Participant is a “specified
employee”). Notwithstanding the foregoing, if the Participant is or may be a
“specified employee” (as defined under Code Section 409A), and the distribution
is considered deferred compensation under Code Section 409A, then such
distribution if made due to separation from service shall be subject to delay as
provided in Section 21 of the Plan (or any successor provision thereto).
7.    No Right of Continued Employment or Service; Forfeiture of Award; No Right
to Future Awards. Neither the Plan, this Agreement, the grant of the Award nor
any other action related to the Plan shall confer upon the Participant any right
to continue in the employ or service of the Company or an Affiliate or to
interfere in any way with the right of the Company or an Affiliate to terminate
the Participant’s employment or service at any time. Except as otherwise
provided in the Plan or this Agreement or as may be determined by the
Administrator, all rights of the Participant with respect to the unvested and
unearned portion of the Award shall terminate upon termination of the
Participant’s employment or service with the Company or an Affiliate. The
Participant acknowledges and agrees that the Company has no obligation to advise
the Participant of the expiration of the Award. The grant of the Award does not
create any obligation to grant further awards.
8.    Nontransferability of Award and Shares. The Award shall not be
transferable (including by sale, assignment, pledge or hypothecation) other than
transfers by will or the laws of


PSA Agreement (Employees – with Employment Agreement)
4

--------------------------------------------------------------------------------




intestate succession, and the Participant or other recipient of the Award shall
not sell, transfer, assign, pledge or otherwise encumber the Shares subject to
the Award until the Performance Period has expired and all conditions to earning
and vesting in the Award have been met. The designation of a beneficiary in
accordance with the Plan does not constitute a transfer.
9.    Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of the Company with respect to the
grant of the Award, and the Participant hereby waives any rights or claims
related to any such statements, representations or agreements. This Agreement
does not supersede or amend any existing confidentiality agreement,
non-competition agreement, non-solicitation agreement, employment agreement,
consulting agreement or any other similar agreement between the Participant and
the Company, including but not limited to any restrictive covenants contained in
such agreements, which shall remain in full force and effect and enforceable in
accordance with their terms. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective executors,
administrators, next-of-kin, successors and assigns.
10.    Representations and Warranties of Participant. The Participant represents
and warrants to the Company that:
(a)    Agrees to Terms of the Plan and Agreement. The Participant has received a
copy of the Plan and the LTIP, has read and understands the terms of the Plan,
the LTIP and this Agreement and agrees to be bound by their terms and
conditions.
(b)    Tax Consequences. The Participant acknowledges that he or she is solely
responsible and liable for the satisfaction of all taxes and penalties that may
arise in connection with the Award (including but not limited to any taxes
arising under Code Section 409A), and the Company shall not have any obligation
to indemnify or otherwise hold the Participant harmless from any or all such
taxes. The Participant further acknowledges that the Company has made no
warranties or representations to the Participant with respect to the tax
consequences (including but not limited to income tax consequences) related to
the transactions contemplated by this Agreement, and the Participant is in no
manner relying on the Company or its representatives for an assessment of such
tax consequences. The Participant acknowledges that there may be adverse tax
consequences upon acquisition or disposition of the Shares subject to the Award
and that the Participant should consult a tax advisor prior to such acquisition
or disposition. The Participant acknowledges that he or she has been advised
that he or she should consult with his or her own attorney, accountant and/or
tax advisor regarding the decision to enter into this Agreement and the
consequences thereof. The Participant also acknowledges that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.
11.    Restrictions on Award and Shares.
(a)    Other Agreements. As a condition to the issuance and delivery of the
Shares subject to the Award, or the grant of any benefit pursuant to the terms
of the Plan, the Company may require the Participant or other person to become a
party to this Agreement, any shareholders’ agreement, other agreement(s)
restricting the transfer, purchase or repurchase of shares of Common Stock of
the Company, voting agreement and/or employment agreements, consulting
agreements,


PSA Agreement (Employees – with Employment Agreement)
5

--------------------------------------------------------------------------------




non-competition agreements, confidentiality agreements, non-solicitation
agreements or other agreements imposing such restrictions as may be required by
the Company. In addition, without in any way limiting the effect of the
foregoing, the Participant or other holder of the Shares shall be permitted to
transfer such Shares only if such transfer is in accordance with the terms of
the Plan, this Agreement, any shareholders’ agreement and any other applicable
agreements. The acquisition of the Shares by the Participant or any other holder
of the Shares shall be subject to, and conditioned upon, the agreement of the
Participant or other holder of such Shares to the restrictions described in the
Plan, this Agreement, any shareholders’ agreement and any other applicable
agreements.
(b)    Compliance with Applicable Law. The Company may impose such restrictions
on the Award, the Shares and any other benefits underlying the Award as it may
deem advisable, including without limitation restrictions under the federal
securities laws, the requirements of any stock exchange or similar organization
and any blue sky, state or foreign securities laws or other laws applicable to
such securities. Notwithstanding any other provision of the Plan or this
Agreement to the contrary, the Company shall not be obligated to issue, deliver
or transfer shares of Common Stock, make any other distribution of benefits or
take any other action, unless such delivery, distribution or action is in
compliance with Applicable Law (including but not limited to the requirements of
the Securities Act). The Company is under no obligation to register the Shares
with the Securities and Exchange Commission or to effect compliance with the
exemption, registration, qualification or listing requirements of any state
securities laws, stock exchange or similar organization, and the Company shall
have no liability for any inability or failure to do so. The Company may cause a
restrictive legend or legends to be placed on any certificate for Shares issued
pursuant to the Award in such form as may be prescribed from time to time by
Applicable Law or as may be advised by legal counsel.
12.    Certain Changes in Status. The Participant acknowledges that the
Administrator has the sole discretion to determine (taking into account any Code
Section 409A considerations), at any time, the effect, if any, on the Award
(including but not limited to modifying the vesting and/or earning of the Award)
of any changes in the Participant’s status (other than termination) as an
Employee, including but not limited to a change from full-time to part-time, or
vice versa, or other similar changes in the nature or scope of the Participant’s
employment or service.
13.    Effect of Change of Control.
(a)    Subject to the terms of the Plan (and unless otherwise required pursuant
to Code Section 409A), the following provisions shall apply in the event of a
Change of Control:
(i)    To the extent that the successor or surviving company in the Change of
Control event does not assume or substitute the Award (or in which the Company
is the ultimate parent corporation and does not continue the Award) on
substantially similar terms or with substantially equivalent economic benefits
(as determined by the Administrator) as the Award outstanding immediately prior
to the Change of Control event, the Award shall be deemed to be vested, earned
and payable at target (as determined by the Administrator).
(ii)    Further, in the event that the Award is substituted, assumed or
continued as provided in Section 13(a) herein, the Award shall nonetheless be
deemed to be


PSA Agreement (Employees – with Employment Agreement)
6

--------------------------------------------------------------------------------




vested, earned and payable at target (as determined by the Administrator), if
the employment or service of the Participant is terminated within six months
before (in which case vesting shall not occur until the effective date of the
Change of Control) or one year (or such other period after a Change of Control
as may be stated in a Participant’s employment, change of control, consulting or
other similar agreement, if applicable) after the effective date of a Change of
Control if such termination of employment or service (i) is by the Company not
for Cause or (ii) is by the Participant for Good Reason. For clarification, for
the purposes of this Section 13, the “Company” shall include any successor to
the Company.
(iii)    Notwithstanding any other provision of the Plan to the contrary, in the
event that the Participant has entered into an employment agreement as of the
Effective Date of the Plan or is a participant in the Company’s Change in
Control Plan or similar arrangement, the Participant shall be entitled to the
greater of the benefits provided upon a change of control of the Company under
the Plan or the respective employment agreement, Change in Control Plan or other
arrangement, and such agreement, Change in Control Plan or other arrangement
shall not be construed to reduce in any way the benefits otherwise provided to
the Participant upon a Change of Control as defined in the Plan.
(b)    For the purposes herein, except as may be otherwise required, if at all,
under Code Section 409A, a “Change of Control” shall be deemed to have occurred
on the earliest of the following dates:
(i)    The date any entity or person shall have become the beneficial owner of,
or shall have obtained voting control over, more than fifty percent (50%) of the
total voting power of the Company’s then outstanding voting stock;
(ii)    The date of the consummation of (A) a merger, consolidation or
reorganization of the Company (or similar transaction involving the Company), in
which the holders of the Common Stock immediately prior to the transaction have
voting control over less than fifty-one percent (51%) of the voting securities
of the surviving corporation immediately after such transaction, or (B) the sale
or disposition of all or substantially all the assets of the Company; or
(iii)    The date there shall have been a change in a majority of the Board of
Directors of the Company within a 12-month period unless the nomination for
election by the Company’s shareholders of each new Director was approved by the
vote of two-thirds of the members of the Board (or a committee of the Board, if
nominations are approved by a Board committee rather than the Board) then still
in office who were in office at the beginning of the 12-month period.
(For the purposes herein, the term “person” shall mean any individual,
corporation, partnership, group, association or other person, as such term is
defined in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, other than
the Company, a Subsidiary of the Company or any employee benefit plan(s)
sponsored or maintained by the Company or any Subsidiary thereof, and the term
“beneficial owner” shall have the meaning given the term in Rule 13d-3 under the
Exchange Act.)


PSA Agreement (Employees – with Employment Agreement)
7

--------------------------------------------------------------------------------




For the purposes of clarity, (i) a transaction shall not constitute a Change of
Control if its principal purpose is to change the state of the Company’s
incorporation, create a holding company that would be owned in substantially the
same proportions by the persons who held the Company’s securities immediately
before such transaction or is another transaction of other similar effect; and
(ii) in no event shall a firm commitment underwritten public offering of the
Common Stock pursuant to an effective registration statement under the
Securities Act constitute a Change of Control.
Notwithstanding the preceding provisions of Section 13(b), in the event that the
Award is deemed to be deferred compensation subject to (and not exempt from) the
provisions of Code Section 409A, then distributions related to the Award to be
made upon a Change of Control may be permitted, in the Administrator's
discretion, upon the occurrence of one or more of the following events (as they
are defined and interpreted under Code Section 409A): (A) a change in the
ownership of the Company; (B) a change in effective control of the Company; or
(C) a change in the ownership of a substantial portion of the assets of the
Company.
14.    Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
Georgia, without regard to the conflict of laws provisions of any state, and in
accordance with applicable federal laws of the United States. The Company and
the Participant agree that any dispute arising from this Agreement shall be
resolved only in a state or federal court sitting in Fulton County, Georgia,
which shall have exclusive jurisdiction over any such dispute. The Company and
the Participant consent to the personal jurisdiction and waive any objection to
jurisdiction or venue in any such court.
15.    Amendment and Termination; Waiver. Subject to the terms of the Plan, this
Agreement may be amended, altered, suspended and/or terminated at any time,
prospectively or retroactively, by the Administrator; provided, however, that
any such amendment, alteration, suspension or termination of the Award shall
not, without the written consent of the Participant, materially adversely affect
the rights of the Participant with respect to the Award. Notwithstanding the
foregoing, the Administrator shall have unilateral authority to amend the Plan
and this Agreement (without Participant consent) to the extent necessary to
comply with Applicable Law or changes to Applicable Law (including but in no way
limited to Code Section 409A and federal securities laws). The Administrator
also shall have unilateral authority to make adjustments to the terms and
conditions of the Award in recognition of unusual or nonrecurring events
affecting the Company or any Affiliate, or the financial statements of the
Company or any Affiliate, or of changes in Applicable Law, or accounting
principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable accounting principles or Applicable Law.
The waiver by the Company of a breach of any provision of this Agreement by the
Participant shall not operate or be construed as a waiver of any subsequent
breach by the Participant.
16.    Withholding. The Participant acknowledges that the Company shall require
the Participant or other person to pay to the Company in cash the amount of any
tax or other amount


PSA Agreement (Employees – with Employment Agreement)
8

--------------------------------------------------------------------------------




required by any governmental authority to be withheld and paid over by the
Company to such authority for the account of the Participant, and the
Participant agrees, as a condition to the grant of the Award and delivery of the
Shares or any other benefit, to satisfy such obligations. Notwithstanding the
foregoing, the Administrator may in its discretion establish procedures to
permit the Participant to satisfy such obligation in whole or in part, and any
local, state, federal, foreign or other income tax obligations relating to the
Award, by electing (the “election”) to deliver to the Company shares of Common
Stock held by the Participant (which are fully vested and not subject to any
pledge or other security interest) and/or have the Company withhold shares of
Common Stock from the Shares to which the Participant is otherwise entitled. The
number of shares to be withheld shall have a Fair Market Value as of the date
that the amount of tax to be withheld is determined as nearly equal as possible
to, but not exceeding (unless otherwise permitted by the Administrator in a
manner in accordance with Applicable Law and applicable accounting principles),
the amount of such obligations being satisfied. Each election must be made in
writing to the Administrator in accordance with election procedures established
by the Administrator.
17.    Administration. The authority to construe and interpret this Agreement
and the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of this Agreement by
the Administrator and any decision made by it with respect to this Agreement
shall be final and binding.
18.    Notices. Except as may be otherwise provided by the Plan or determined by
the Administrator, any written notices provided for in this Agreement or the
Plan shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailed but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated in the
Company’s records, or if to the Company, at the Company’s principal office.
19.    Severability. If any provision of this Agreement shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. To the
extent any provision of this Agreement or a Prohibited Activity (as defined
herein) is deemed to be unenforceable as written but could be made enforceable
by way of modification or reformation, then it is the intent of the parties that
such provision be modified or reformed to make it enforceable to the fullest
extent permitted by law.
20.    Right of Offset. Notwithstanding any other provision of the Plan or this
Agreement, the Company may at any time (subject to any Code Section 409A
considerations) reduce the amount of any payment or other benefit otherwise
payable to or on behalf of the Participant by the amount of any obligation of
the Participant to or on behalf of the Company or an Affiliate that is or
becomes due and payable, and, by entering into this Agreement, the Participant
shall be deemed to have consented to such reduction.


PSA Agreement (Employees – with Employment Agreement)
9

--------------------------------------------------------------------------------




21.    Forfeiture of Award.
(a)    Notwithstanding any other provision of this Agreement, if, at any time
during the employment or service of the Participant or during the 12-month
period following termination of employment or service (regardless of whether
such termination was by the Company or the Participant, and whether voluntary or
involuntary or with or without Cause or Good Reason), the Participant engages in
a Prohibited Activity (as defined herein), then the Award shall immediately be
terminated (to the extent not otherwise already terminated) and all of
Participant’s rights under this Agreement shall be forfeited in their entirety.
(b)    For the purposes herein, a “Prohibited Activity” shall mean the
Participant’s violation of any of the Protective Covenants (as defined in the
Participant’s Employment Agreement) set forth in Section ___ of the Employment
Agreement.
(c)    Notwithstanding the provisions of Section 21(a) herein, the waiver by the
Company in any one or more instances of any rights afforded to the Company
pursuant to the terms of Section 21(a) herein shall not be deemed to constitute
a further or continuing waiver of any rights the Company may have pursuant to
the terms of this Agreement or the Plan (including but not limited to the rights
afforded the Company in Section 20 herein).
22.    Compliance with Recoupment, Ownership and Other Policies or Agreements.
As a condition to receiving this Award, the Participant agrees that he or she
shall abide by all provisions of any equity retention policy, stock ownership
guidelines, compensation recovery policy and/or other policies adopted by the
Company, each as in effect from time to time and to the extent applicable to the
Participant. In addition, the Participant shall be subject to such compensation
recovery, recoupment, forfeiture or other similar provisions as may apply to him
or her under Applicable Law.
23.    Counterparts; Further Instruments. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Agreement.
[Signature Page Follows]




PSA Agreement (Employees – with Employment Agreement)
10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed in behalf of the Company
and by the Participant effective as of the day and year first above written.


ATLANTIC CAPITAL BANCSHARES, INC.
By:                                                                    
Printed Name:                                                     
Title:                                                                  
Attest:
                                                                             
Secretary
[Corporate Seal]
PARTICIPANT
By:                                                             
Printed Name:                                            













PSA Agreement (Employees – with Employment Agreement)



--------------------------------------------------------------------------------






ATLANTIC CAPITAL BANCSHARES, INC.
2015 STOCK INCENTIVE PLAN
(As Amended and Restated Effective May 18, 2017)
Performance Share Award Agreement
(Employees)
SCHEDULE A
Performance Period:
 
Grant Date:
 
Performance Metric(s):
 
Target Number of Shares Subject to Award:
 
Threshold Number of Shares Subject to Award:
 
Maximum Number of Shares Subject to Award:
 



1.    Earning of Award:
(a)    General. The Award is granted to the Participant on the Grant Date set
forth above and represents a right to receive some or all of the Shares (as
defined in the Agreement) underlying the Award subject to satisfaction of the
Performance Metric(s) (as defined below) as described herein. The Participant
may earn from _____% to _____% of the target number of Shares subject to the
Award, depending upon performance. The Performance Metric(s) are weighted
_________________. The Award may be earned, if at all, based on attainment of
performance goals specified below for _____ performance metric(s) (each, a
“Performance Metric” and collectively, the “Performance Metrics”):
____________________________________. The Award shall not be deemed earned, and
none of the Shares attributable to a Performance Metric shall be issued, unless
the particular Performance Metric is attained at a minimum of the threshold
level for such Performance Metric. If performance falls below the threshold
level with regard to a Performance Metric, then no Shares shall be distributed
with respect to that Performance Metric. The extent to which the Performance
Metrics are met, and the number of Shares distributable, if any, shall be
calculated with respect to each Performance Metric pursuant to the terms and
conditions described in Section 2 below. All determinations made with respect to
the Performance Metrics and the earning of the Award shall be made by the
Administrator in its sole discretion, and the applicable Performance Metrics
shall not be deemed achieved and the Award shall not be deemed earned unless and
to the extent that the Administrator determines that the Award has been earned.
(b)    Administrator Discretion. Notwithstanding any other terms of the
Agreement, including this Schedule A, (i) the Administrator has sole discretion
to reduce or eliminate that portion of the Award that shall be deemed earned and
related Shares issuable, notwithstanding the attainment of threshold, target or
maximum performance levels for either or both Performance Metrics, if the
Administrator determines that


PSA Agreement (Employees – with Employment Agreement)

--------------------------------------------------------------------------------





____________________, and (ii) the actual number of Shares earned may be reduced
by the Administrator in its sole and absolute discretion based on such factors
as the Administrator determines to be appropriate and advisable (however, it is
the intention of the Administrator that it shall exercise such negative
discretion only in extreme and unusual circumstances).
2.    Calculation of Earning of Award.
 
 
Number of Shares Earned at
Measure
% Weighting of Performance Metric
Threshold (___% of target)
Target
(____% of target)
Maximum
(_____% of target)
 
 
 
 
 
 
 
 
 
 



To the extent the actual level of attainment of each Performance Metric is at a
point between the threshold performance level and the target performance level
or between the target performance level and the maximum performance level, the
number of Shares which the Participant may earn shall be determined based on
linear interpolation.


Performance Metric:    
Threshold:     
Target:        
Maximum:    
If, for the Performance Period, the Company achieves the threshold performance
level set forth above, the Participant shall be entitled to ___________ of the
target number of the Shares.
If, for the Performance Period, the Company achieves the target performance
level set forth above, the Participant shall be entitled to ____________ of the
target number the Shares.
If, for the Performance Period, the Company achieves the maximum performance
level set forth above, the Participant shall be entitled to ____________ of the
target number of the Shares.
[Any additional performance metrics to be included here.]
3.    Certain Definitions. In addition to other terms defined herein, the
following definitions shall apply:






PSA Agreement (Employees – with Employment Agreement)

--------------------------------------------------------------------------------






ATLANTIC CAPITAL BANCSHARES, INC.
2015 STOCK INCENTIVE PLAN
(As Amended and Restated Effective May 18, 2017)
Performance Share Award Agreement
(Employees)
SCHEDULE B
Employment Agreement
[Attached]




PSA Agreement (Employees – with Employment Agreement)